Exhibit 99.1 Excluded Shares The filing of this report shall not be construed as an admission by the person identified in Item 2(a) that, for the purpose of Section 13(d) or 13(g) of the Securities Exchange Act, he is the "beneficial owner" of any equity securities listed below; and such person expressly disclaims that he is part of a "group" with the person listed below: Record Owner's Relationship Record Owner'sNumber To Reporting Person Type of Ownershipof shares Reporting Person’s Spouse Indirect12,500 shares These shares are not reported in Item 4(a) and are noted here for information only.
